Case 1:13-cv-00442-JJM-PAS Document 56-1 Filed 12/30/19 Page 1 of 6 PageID #: 862



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

 UNITED STATES OF AMERICA
      Plaintiff,

 v.
                                                              C.A. No. 1:13-cv-00442-JJM-PAS

 STATE OF RHODE ISLAND
      Defendant.

   STATE OF RHODE ISLAND’S MEMORANDUM IN SUPPORT RESPONSE TO THE
         SECTION XIX(3) NOTICE OF THE UNITED STATES OF AMERICA
      THAT STATE HAS ACHIEVED SUBSTANTIAL COMPLIANCE WITH THE
                    INTERIM SETTLEMENT AGREEMENT

                                          I. Introduction

        The Department of Justice (“DOJ”) has filed a notice with the Court indicating that it

 disputes that the State of Rhode Island (“State”) will be in “Substantial Compliance” with the

 Interim Settlement Agreement (“ISA”) by July 1, 2020. The DOJ, however, has not indicated

 the data relied upon or the standard used in making their determination for each of the fifty-five

 (55) benchmarks, which the State is specifically responsible for, identified by the previous Court

 Monitor under the ISA.

        Section XIX(2) of the ISA generally defines Substantial Compliance as:

        “Substantial Compliance is achieved where the State and City have implemented
        all of the provisions of the Interim Settlement Agreement for all individuals in the
        target populations.”

 There is no further guidance in the ISA regarding the definition of Substantial Compliance,

 especially for the meaning of “implemented” contained within the general definition. Although,

 the topic of much discussion between the parties, the DOJ has not offered a clear working

 definition of “Substantial Compliance” for the State to measure its efforts under both the ISA

 and the Consent Decree. In recognition for the need for clarity on this important issue, the
Case 1:13-cv-00442-JJM-PAS Document 56-1 Filed 12/30/19 Page 2 of 6 PageID #: 863



 current Court Monitor is already working with the State to determine a clear working definition

 of “Substantial Compliance.”

                        II. Working Definition of Substantial Compliance

    A. The Need for a Clear Definition

        The State has engaged in discussions regarding “Substantial Compliance” and its definition

 with the DOJ and the former Monitor for at least the past six months. However, there remains no

 clear agreed upon definition of “Substantial Compliance.” Consequently, DOJ’s notice is curious

 in that it DOJ opines on Substantial Compliance and that the remaining outcomes are “highly

 achievable” without, first, defining the term “Substantial Compliance” and, second, referencing

 any set of data points to make such a determination. As previously stated, the State is working

 with the current Monitor for a clear and working definition of Substantial Compliance. It is critical

 to have a clear definition of Substantial Compliance. Without a clear definition shared by all

 parties, the State’s efforts are subject to a moving target, with no standards to measure its progress.

 In order for the parties, and ultimately this Court, to effectively present and determine if

 “Substantial Compliance” of the ISA has been achieved, the parties and the Court must work from

 the same definition and understanding of “Substantial Compliance.”              The State, therefore,

 respectfully requests a hearing, and in consultation with Dr. Antosh, the Court adopt the definition

 of Substantial Compliance as set forth below.

    B. Working Definition of Substantial Compliance

        The State’s position is that Substantial Compliance under Section XIX(3) is met when the

 State has “implemented all of the provisions of the ISA for all individuals in the target

 populations.” In this context, “implement” means that there are mechanisms and/or policies put

 into effect of sufficient means to carry out its requirements of the particular benchmark at issue.
Case 1:13-cv-00442-JJM-PAS Document 56-1 Filed 12/30/19 Page 3 of 6 PageID #: 864



 In other words, the State’s protocol for each remaining benchmark reaches an acceptable level of

 competence to fulfill any numerical requirement, whether that numerical requirement is or is not

 reached, as long as the protocol is such that the Court is satisfied that the State is on track to

 reasonably reach the requirement.

     For instance, there are fifteen (15) remaining individuals in the ISA Target Population who

 have employment goals, but who have never been employed for purposes of IV(9)(a)-(e). There

 are a number of reasons that those fifteen (15) individuals have never been employed, including:

     •   a significant barrier due to stabilizing health and/or behaviors;

     •   family resistance;

     •   legal/forensic history;

     •   Extended LOA/not engaged.

 These factors should not result in the conclusion that the State has failed to achieve “Substantial

 Compliance.” The State has made an informed decision to not force or request variances for these

 individuals and prefers to leave the option of future employment open when these individuals’

 barriers are addressed and overcome.1

                                      III. Status of Compliance

         In the following sections, the State will set forth its position that full compliance has been

 achieved in fifty-two (52) of the provisions outlined in the ISA and that the remaining three (3)



 1
  The State could request variances from the Monitor for these individuals, thus closing out their
 cases as a means to meet the requirements under the ISA. However, the State has no interest in
 pursuing this avenue, as the State’s interests are with meeting individual’s needs, where they are
 at this time, and working, on an individualized basis, towards the ultimate goal of employment.
 Variances in these cases may lead to “Strict Compliance” with the terms of the ISA, but are not
 within the spirit of the ISA or person-centered planning. The individuals that are within the ISA
 retain the right to make an individualized decision, just the same as any other individual not found
 within the ISA. Employment First should not negate person-centered planning, but rather, it
 should complement and enhance the process.
Case 1:13-cv-00442-JJM-PAS Document 56-1 Filed 12/30/19 Page 4 of 6 PageID #: 865



 benchmarks meet a reasonable, practical working definition of Substantial Compliance.

        The State respectfully requests a hearing to determine the definition of “Substantial

 Compliance” and to provide evidence to demonstrate the State’s status of Compliance using that

 definition.

        A. Full Compliance

        Former Monitor, Dr. Moseley determined Substantial Compliance for the following

 provisions of the ISA2:

 IV. Outcomes3: IV(5), IV(6)

 V. Supported Employment Services and Placements: V(A)(1)-(2); V(B) & (C)(pending

 verification); V(D); V(E); V(F); V(G); V(H) &(I); V(J)&(K)(pending verification)

 VI. Integrated Day: VI(A)

 VII. Career Development Planning: VII(1); VII(3); VII(8)&(9)

 VIII. Transition Planning for Youth4: VIII(1)&(2); VIII(9); VIII(10); VIII(11)

 IX. Training: IX(1)

 X. Outreach, Education, and Support: X(1)

 XI. Provider Capacity: XI(1); XI(2)

 XII State and Other Agency Actions: XII(1) &(2)

 XIII. Interagency Collaboration: XIII(1)(pending verification); VIII(2)

 XIV. Funding: XIV(1); XIV(2); XIV(3); XIV(4)

     B. The Following Benchmarks Were Not Found to be in Compliance by the Monitor




 2
   Dr. Moseley rendered his findings in an email with attached report dated October 1, 2019. DOJ
 has not objected or contested these findings.
 3
   Sections IV(2), IV(3), and IV(4) are as to Providence Public Schools only.
 4
   Sections VIII(5), VIII(6), and VIII(7) are as to Providence Public Schools only.
Case 1:13-cv-00442-JJM-PAS Document 56-1 Filed 12/30/19 Page 5 of 6 PageID #: 866



           The previous Monitor determined the State had not reached Substantial Compliance for

 the following provisions of the ISA. The State, however, disputes that position and will provide

 evidence that the State has in fact reached Substantial Compliance in these ISA provisions:

 IV. Outcomes: IV(9)(a)-(e)

 VI. Integrated Day: VI(2)(b)

 VII. Career Development Planning: VII(5)

       C. The Current Status of Each Remaining Provision

           The following provisions of the ISA are listed by the prior Monitor as “TBD.” However,

 the State contends, and has supporting materials and documentation, that it has implemented

 these provisions and has reached Substantial Compliance.

 IV. Outcomes5: IV(1), IV(7)(see Section VIII); IV(8)

 VI. Integrated Day: VI(B)

 VII. Career Development Planning: VII(2); VII(4); VII(6)&(7)

 VIII. Transition Planning for Youth6: VIII(3); VIII(4); VIII(8)

 IX. Training: IX(2)

 X. Outreach, Education, and Support: X(2)

 XI. Provider Capacity: XI(3); XI(4); XI(5); XI(6); XI(7); XI(8)

 XV. Quality Improvement: XV(1); XV(2)

 XVI. Data Collection and Reporting: XVI(1) &(2); VXI(3)(a)&(b)

                                           IV. Conclusion

           The State respectfully requests an evidentiary hearing to address and to determine a




 5
     Sections IV(2), IV(3), and IV(4) are as to Providence Public Schools only.
 6
     Sections VIII(5), VIII(6), and VIII(7) are as to Providence Public Schools only.
Case 1:13-cv-00442-JJM-PAS Document 56-1 Filed 12/30/19 Page 6 of 6 PageID #: 867



 working definition of Substantial Compliance and a determination that the State has reached

 Substantial Compliance under the ISA. The State is prepared to offer evidence and specific

 testimony with regard to each and every section where a determination on Substantial

 Compliance remains to be made.

                                             Defendant,
                                             By their Attorneys,

                                             /s/ Marc DeSisto
                                             /s/ Kathleen A. Hilton
                                             Marc DeSisto, Esq. (#2757)
                                             Kathleen A. Hilton, Esq. (#9473)
                                             DeSisto Law LLC
                                             60 Ship Street
                                             Providence, RI 02903
                                             marc@desistolaw.com
                                             katie@desistolaw.com




                              CERTIFICATE OF SERVICE

        I hereby certify that the within document has been electronically filed with the Court on

 this 30th day of December 2019 and is available for viewing and downloading from the ECF

 system.

        Amy Retsinas Romero, Esq.                            Nicole K. Zeitler, Esq.
        Amy.romero@usdoj.gov                                 Nicole.zeitler@usdoj.gov

        Jillian Lenson, Esq.                                 Victoria L. Thomas, Esq.
        Jillian.Lenson2@usdoj.gov                            Victoria.Thomas@doj.gov


                                             /s/ Marc DeSisto
